UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6004



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

HERBERT J. ROTHBERG,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CR-90-405-A, CA-95-655-AM)


Submitted:   September 20, 1996           Decided:   October 3, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Gregory B. English, ENGLISH & SMITH, Alexandria, Virginia, for
Appellant.   Helen F. Fahey, United States Attorney, David G.
Barger, Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herbert J. Rothberg seeks to appeal the district court's order

denying relief on his 28 U.S.C. § 2255 (1994) motion. Specifically,

Rothberg claims that the district court committed reversible error

by dismissing the motion without the benefit of an evidentiary

hearing. See Rules Governing § 2255 Proceedings, Rule 8. A district
court need not conduct such a hearing where the facts are not in

dispute. See, e.g., Foster v. Barbour, 613 F.2d 59, 60-61 (4th Cir.

1980). Rothberg has not identified any factual dispute that could

have been resolved at a hearing and our review of the record re-

veals none. The district court did not err in dismissing the motion
without a hearing. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2